DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Examiner’s Remarks
	The examiner notes that the instant application is a CON of 15/009,647 which was also examined by the undersigned examiner; the examiner notes for clarity of record. 

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Michael Portnov (Reg. No. 61,225) on 11/4/2021.
The application has been amended as follows: 
Claim 2 (Currently Amended) A method performed by one or more computers, the method comprising: 
receiving a 
processing the 
the neural network includes a first neural network layer and a second neural network layer, 
processing the 
wherein the trained values of the set of parameters of the first neural network layer are a result of training the neural network using a plurality of batches of training data

each batch of training data comprises a respective plurality of training examples, and 
wherein the training of the neural network to determine the trained values of the set of parameters of the first neural network layer comprises, for each of the plurality of batches: 
receiving a respective first layer output generated by the first neural network layer for each of the plurality of training examples in the batch; 
computing a plurality of normalization statistics for the batch from the first layer outputs, comprising: 
determining, for each of a plurality of subsets of the plurality of the components of the first layer outputs, a mean of the components of the first layer outputs for each of the plurality of training examples in the batch that are in the respective subset, and 
determining, for each of the plurality of subsets of the plurality of the components of the first layer outputs, a standard deviation of the components of the first layer outputs for each of the plurality of training examples in the batch that are in the respective subset; 
normalizing each of the plurality of the components of each first layer output using the normalization statistics to generate a respective normalized layer output for each training example in the batch, comprising: 
for each first layer output and for each of the plurality of subsets, normalizing the components of the first layer output that are in the respective subset using the mean for the respective subset and the standard deviation for the respective subset; 
generating a respective batch normalization layer output for each of the training examples from the normalized layer outputs; and 
providing the respective batch normalization layer outputs as inputs to the second neural network layer.

Claim 11 (Currently Amended) A system comprising one or more computers and one or more storage devices storing instructions that when executed by the one or more computer cause the one or more computers to perform operations comprising:  

receiving a 
processing the 
the neural network includes a first neural network layer and a second neural network layer, 

wherein the trained values of the set of parameters of the first neural network layer are a result of training the neural network using a plurality of batches of training data

each batch of training data comprises a respective plurality of training examples, and 
wherein the training of the neural network to determine the trained values of the set of parameters of the first neural network layer comprises, for each of the plurality of batches: 
receiving a respective first layer output generated by the first neural network layer for each of the plurality of training examples in the batch; 
computing a plurality of normalization statistics for the batch from the first layer outputs, comprising: 
determining, for each of a plurality of subsets of the plurality of the components of the first layer outputs, a mean of the components of the first layer outputs for each of the plurality of training examples in the batch that are in the respective subset, and 
determining, for each of the plurality of subsets of the plurality of the components of the first layer outputs, a standard deviation of the components of the first layer outputs for each of the plurality of training examples in the batch that are in the respective subset; 
normalizing each of the plurality of the components of each first layer output using the normalization statistics to generate a respective normalized layer output for each training example in the batch, comprising: 
for each first layer output and for each of the plurality of subsets, normalizing the components of the first layer output that are in the respective subset using the mean for the respective subset and the standard deviation for the respective subset; 
generating a respective batch normalization layer output for each of the training examples from the normalized layer outputs; and 
providing the respective batch normalization layer outputs as inputs to the second neural network layer.

Claim 20 (Currently Amended) One or more non-transitory computer-readable storage media storing instructions that when executed by one or more computers cause the one or more computers to perform operations comprising:  
receiving a 
processing the 
the neural network includes a first neural network layer and a second neural network layer, 

wherein the trained values of the set of parameters of the first neural network layer are a result of training the neural network using a plurality of batches of training data

each batch of training data comprises a respective plurality of training examples, and 
wherein the training of the neural network to determine the trained values of the set of parameters of the first neural network layer comprises, for each of the plurality of batches: 
receiving a respective first layer output generated by the first neural network layer for each of the plurality of training examples in the batch; 
computing a plurality of normalization statistics for the batch from the first layer outputs, comprising: 
determining, for each of a plurality of subsets of the plurality of the components of the first layer outputs, a mean of the components of the first layer outputs for each of the plurality of training examples in the batch that are in the respective subset, and 
determining, for each of the plurality of subsets of the plurality of the components of the first layer outputs, a standard deviation of the components of the first layer outputs for each of the plurality of training examples in the batch that are in the respective subset; 
normalizing each of the plurality of the components of each first layer output using the normalization statistics to generate a respective normalized layer output for each training example in the batch, comprising: 
for each first layer output and for each of the plurality of subsets, normalizing the components of the first layer output that are in the respective subset using the mean for the respective subset and the standard deviation for the respective subset; 
generating a respective batch normalization layer output for each of the training examples from the normalized layer outputs; and 
providing the respective batch normalization layer outputs as inputs to the second neural network layer.

Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance:
For detailed reasons for allowance, examiner refers to the reasons for allowance in parent application 15/009,647. The amended claims, as presented above, are allowable over the prior art of record for similar reasons. 




Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FEN TAMULONIS whose telephone number is (571)272-0934. The examiner can normally be reached 7:30AM-5:30PM MON-FRI EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ann Lo can be reached on (571)-272-9767. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-





/FEN CHRISTOPHER TAMULONIS/Examiner, Art Unit 2126 
/ANN J LO/Supervisory Patent Examiner, Art Unit 2126